Gilbert, J.
The petition alleges that by mutual mistake of the parties a deed executed by petitioners to the defendant does not express the intention of the parties to the contract, and prays for reformation of the instrument. Such petition was not subject to a general demurrer. Civil Code (1910), § 4567, § 4578; Green v. Johnson, 153 Ga. 738 (4) (113 S. E. 402.)

Judgment affirmed.


Russell, G. J., Beeh, P. J., and Atlcinson and Bell, JJ., concur.

Delete & Delete and Philip Weliner, for plaintiff in error.
II. A. BoyTein, contra.